Name: Commission Regulation (EC) No 1482/2004 of 20 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 21.8.2004 EN Official Journal of the European Union L 273/1 COMMISSION REGULATION (EC) No 1482/2004 of 20 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 60,6 999 60,6 0707 00 05 052 81,7 999 81,7 0709 90 70 052 78,2 999 78,2 0805 50 10 388 53,2 524 45,6 528 54,0 999 50,9 0806 10 10 052 80,7 400 176,4 512 186,9 624 144,8 999 147,2 0808 10 20, 0808 10 50, 0808 10 90 388 81,2 400 100,1 404 115,9 508 62,5 512 86,0 528 84,3 720 52,2 800 162,8 804 81,0 999 91,8 0808 20 50 052 132,5 388 86,7 512 74,9 528 81,3 999 93,9 0809 30 10, 0809 30 90 052 136,4 999 136,4 0809 40 05 066 45,5 093 41,6 624 141,5 999 76,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.